                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


HERBERT J. ARNDT                           )
                Plaintiff,                 )
                                           )
v.                                         )      JUDGMENT
                                           )
                                           )      No. 7:18-CV-205-FL
HUGH HURWITZ, Acting Director of           )
the Federal Bureau of Prisons, and         )
WILLIAM BARR, in his official capacity     )
as Attorney General                        )
                      Defendants.          )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge on
review of plaintiff’s status regarding service on defendants.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
December 11, 2019, that this case is dismissed WITHOUT PREJUDICE for failure to obtain
service of the complaint upon defendants.

This Judgment Filed and Entered on December 11, 2019, and Copies To:
Herbert J. Arndt (Via US Mail) 373 Southbend Ct, Leland, NC 28451
Randy E. Renfer (via CM/ECF Notice of Electronic Filing)

December 11, 2019                   PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
